ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-079, DRB 14-080, and DRB 14-081, concluding on the records certified by the Board pursuant to Rule 1:20— 4(f) (default by respondent) that MARIA A. YELLAND, a/k/a MARIA A. YELLAND-YOUNG, of ROBBINSVILLE, who was admitted to the bar of this State in 1994, should be censured for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to keep client reasonable informed about the status of the matter), RPC 1.16(d) (failure to protect client’s interests on termination of the representation), and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And the Disciplinary Review Board having further determined that respondent should be required to return all fees paid by her client in the matter District Docket No. VII-2013-0031E; And good cause appearing;
It is ORDERED that MARIA A. YELLAND, a/k/a MARIA A. YELLAND-YOUNG, is hereby censured; and it is further
ORDERED that MARIA A. YELLAND, a/k/a MARIA A. YELLAND-YOUNG, shall return all fees paid by her client in the matter District Docket No. VII-2013-0031E; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.